Citation Nr: 1636233	
Decision Date: 09/16/16    Archive Date: 09/27/16

DOCKET NO. 08-38 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an initial rating in excess of 30 percent prior to February 1, 2012, and in excess of 60 percent prior to April 16, 2013, for Crohn's disease.

2. Entitlement to an initial rating in excess of 20 percent for a left knee strain.

3. Entitlement to an initial compensable rating prior to April 16, 2013 for residuals of a right hand fracture.

4. Entitlement to an initial rating in excess of 20 percent from April 16, 2013 forward for limitation of motion of the right thumb.

5. Entitlement to an initial rating in excess of 10 percent from April 16, 2013 forward for limitation of motion of the right index finger.

6. Entitlement to an initial rating in excess of 10 percent from April 16, 2013 forward for limitation of motion of the right long finger.

7. Entitlement to an initial rating in excess of 10 percent from April 16, 2013 forward for limitation of motion of the right ring finger.

8. Entitlement to an initial compensable rating from April 16, 2013 forward for limitation of motion of the right little finger.

9. Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for depression, to include as secondary to service-connected disabilities, and, if so, whether the reopened claim should be granted.

10. Entitlement to service connection for a right knee disability, to include as secondary to a service-connected left knee disability.

11. Entitlement to service connection for a left hand disability, to include as secondary to a service-connected right hand disability.

12. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to February 1, 2012.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1998 to April 2005.

This matter is before the Board of Veterans' Appeals (Board) on appeal from June 2007 and September 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

By way of background, the RO granted service connection for Crohn's disease, a left knee disability and a residuals of a right hand fracture, and denied service connection for a right knee disability and a left hand disability in June 2007. In September 2009, the RO reopened and denied the Veteran's claim for service connection for depression. The Veteran separately and timely perfected appeals of the assigned ratings and denials of service connection in both decisions, and the issues have been combined into a single appeal for the purposes of Board review.

During the period on appeal, the RO granted an increased rating for the Veteran's Crohn's disease. The grant of an increased rating during the course of an appeal does not affect the pendency of that appeal. AB v. Brown, 6 Vet. App. 35 (1993). As the Veteran is presumed to be seeking the maximum allowable benefit and the maximum benefit has not yet been awarded, the claim is still in controversy and on appeal. Id. The issue has been re-characterized to reflect the staged, increased ratings granted during the period on appeal.

Concerning the right hand claim, service connection was initially granted for a single right hand disability at a noncompensable level. In an July 2015 rating decision, the RO then discontinued the single, noncompensable rating for the right hand, and instead granted separate ratings for limitation of motion of the right thumb, index finger, long finger, ring finger and little finger, as residuals of a right hand fracture. As these separate compensable ratings stemmed from the Veteran's initial appeal of the noncompensable rating for a single right hand disability, the Board finds these are also on appeal. The issues have been listed separately on the title page as entitlement to a compensable evaluation for a single right hand disability prior to April 16, 2013, and entitlement to increased ratings for limitation of motion of the right thumb and four fingers thereafter.

When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to TDIU will be considered to have been raised by the record as "part and parcel" of the underlying claim. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). In this case, TDIU was granted by the RO in a July 2015 rating decision effective February 1, 2012, thus rendering the issue of entitlement to TDIU from that date forward moot. However, in his January 2014 application for TDIU the Veteran asserted that he was unemployable due to his Crohns disease, left knee and right hand, the increased ratings claims for which appeals have been pending since prior to the effective date of the award of TDIU. As TDIU is part and parcel of the increased ratings claims, which have been pending since the current effective date, the Board finds that the issue of entitlement to TDIU prior to February 1, 2012 has been raised by the record.

When a Veteran files a claim for an increased rating, he is presumed to be seeking the maximum benefit under any applicable theory, including special monthly compensation (SMC). See generally Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Akles v. Derwinski, 1 Vet. App. 118 (1991). However, the Veteran does not have a single disability rated at 100 percent with an additional disability rated at 60 percent or more, even when considering TDIU and temporary total ratings. 38 U.S.C.A. § 1114(s); Bradley v. Peake, 22 Vet. App. 280 (2008); Buie v. Shinseki, 24 Vet. App. 242 (2010); 38 C.F.R. §§ 3.350(i), 4.29, 4.30. There is no lay or medical evidence the Veteran is housebound in fact, requires aid and attendance, or that his disabilities result in loss of use of a limb, blindness or deafness. 38 U.S.C.A. §§ 1114(s), (l), (k); 38 C.F.R. § 3.350(a), (b), (i). As such, the Board will not infer the issue of entitlement to SMC at this time.

In any case involving a finally denied claim, the Board must address whether new and material evidence has been received to reopen before addressing the merits of the claim, regardless of whether or not the agency of original jurisdiction (AOJ) has already addressed the question. Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Wakeford v. Brown, 8 Vet. App. 237, 239-40 (1995).
The Board has reviewed the electronic records maintained in both Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.


FINDING OF FACT

In October 2015 correspondence and prior to the promulgation of a Board decision, the Veteran and his representative stated the Veteran wished to withdraw his appeal of entitlement to increased ratings for Crohn's disease, a left knee disability, a right hand disability and limitation of motion of the right hand thumb and fingers, reopening of a claim for service connection for depression, service connection for a right knee and a left hand disability, and entitlement to TDIU. 


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal have been met; the Board does not have appellate jurisdiction to review the claims for increased ratings for Crohn's disease, a left knee disability, a right hand disability and limitation of motion of the right hand thumb and fingers, reopening of a claim for service connection for depression, service connection for a right knee and a left hand disability, and entitlement to TDIU. 38 U.S.C.A. §§ 7105(a), 7108 (West 2014); 38 C.F.R. §§ 20.200, 20.202, 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision, or may be withdrawn on the record at a hearing. 38 C.F.R. §§ 20.202, 20.204(b). Withdrawal may be made by the Veteran or by his authorized representative. 38 C.F.R. § 20.204. In this case, in October 2015 correspondence the Veteran and his representative stated that the Veteran wished to withdraw all pending appeals and his hearing request. 38 C.F.R. § 20.204(a). As the Veteran has withdrawn his appeal prior to the issuance of a decision, the Board no longer has appellate jurisdiction and can take no further action on the matters. 38 C.F.R. 
§§ 20.204, 20.1100(b).


ORDER

Entitlement to an initial rating in excess of 30 percent prior to February 1, 2012, in excess of 60 percent from February 1, 2012 to April 16, 2013, and in excess of 100 percent from April 16, 2013 forward for Crohn's disease is dismissed.

Entitlement to an initial rating in excess of 20 percent for a left knee strain is dismissed.

Entitlement to an initial compensable rating prior to April 16, 2013 for residuals of a right hand fracture is dismissed.

Entitlement to an initial rating in excess of 20 percent from April 16, 2013 forward for limitation of motion of the right thumb is dismissed.

Entitlement to an initial rating in excess of 10 percent from April 16, 2013 forward for limitation of motion of the right index finger is dismissed.

Entitlement to an initial rating in excess of 10 percent from April 16, 2013 forward for limitation of motion of the right long finger is dismissed.

Entitlement to an initial rating in excess of 10 percent from April 16, 2013 forward for limitation of motion of the right ring finger is dismissed.

Entitlement to an initial compensable rating from April 16, 2013 forward for limitation of motion of the right little finger is dismissed.


	(CONTINUED ON NEXT PAGE)
Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for depression, to include as secondary to service-connected disabilities, and, if so, whether the reopened claim should be granted is dismissed.

Entitlement to service connection for a right knee disability, to include as secondary to a service-connected left knee disability is dismissed.

Entitlement to service connection for a left hand disability, to include as secondary to a service-connected right hand disability is dismissed.

Entitlement to TDIU prior to February 1, 2012 is dismissed.



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


